DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 9 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7 and 11 of conflicting Patent No. 10,757,361 B2 in view of U.S. Pub. No. 2014/0125696 A1 Newton.
Claims 1, 9 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10 and 15 of conflicting Patent No. 10,382,834 B2 in view of U.S. Pub. No. 2014/0125696 A1 Newton. Look below for example.
Table 1 illustrates the conflicting claim pairs:



7







11

Conflicting Patent No. 10,382,834 B2
10







15

Pending Application 16/937153
1
2
3
4
5
6
7
8
9
10
Conflicting Patent No. 10,757,361 B2




7 and 11





Conflicting Patent No. 10,382,834 B2




10 and
15 





Pending Application 16/937153
11
12
13
14
15
16
17
18
19
20


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 7 of the conflicting Patent No. 10,757,361 B2 and claim 10 of the conflicting Patent No. 10,382,834 B2. Claim 9 of pending application and claims 11 in the conflicting Patent No. 10,757,361 B2 and claim 15 of the conflicting Patent No. 10,382,834 B2, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 10,757,361 B2
Claim 7 of Conflicting Application
Serial Number (16/937153)
Claim 1 of Pending Application
7. A reception apparatus, comprising: 
1. A reception apparatus, comprising: 
reception circuitry configured to: 
reception circuitry configured to: 
receive a container that includes a video stream and a subtitle stream, the video stream including video data, 

the subtitle stream including bitmap data and color conversion information, the 


the subtitle stream including bitmap data, color conversion information, and 

processing circuitry configured to: decode the video stream to obtain the video data; 
decode the subtitle stream to obtain the bitmap data and the color conversion information;
decode the subtitle stream to obtain the bitmap data, the color conversion information, and the characteristic information; 
convert the bitmap data to reconstructed subtitle graphics data by using the color conversion information; and
convert the bitmap data to obtain the subtitle graphics data based on the color conversion information and the characteristic information; and 
superimpose the reconstructed subtitle graphics data on the target video data.
superimpose the subtitle graphics data on the video data



As Table 2 clearly illustrates, the only limitation not taught by claim 1 of the conflicting patent No. 10,757,361 B2 and 10,382,834 is: a dynamic range of the subtitle graphics data.
However, Newton discloses a dynamic range of the subtitle graphics data (Newton ¶0059, 0067, 0083-0087).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify conflicting Patent No. 10,757,361  B2 and 10,382,834 B2 by a dynamic range of the subtitle graphics data as disclosed by Newton. The suggestion/motivation would have been in order to provide dynamic range of the subtitle graphics data that allows the subtitle to be displayed in different formats enhancing the user’s viewing experience.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-US Patent No. 6,661,467 B1 (Van Der Meer discloses the encoded data includes a time stamp to specify the time at which a subtitle is to be displayed. For receivers with a CLUT having more entries than necessary, a map table is  for mapping the pixel data width to the input width of the relevant CLUT. 
-U.S. Pub. No. 2018/0054660 A1 (Hwang discloses providing a subtitle service in old and new receivers based on high-quality image elements such as WCG, HDR and higher bit depth upon providing a digital image subtitle service using XML subtitles)
Claims 1-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KYU CHAE/
Primary Examiner, Art Unit 2426